DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
*	The rejections under 35 U.S.C. 102/103 of record are withdrawn in response to Applicants’ amendment. 
* 	The unintentionally-indicated objections to the drawings of record are withdrawn.
Response to Arguments
* 	Applicants' arguments have been fully considered, and are deemed persuasive only to the extent that D’ABREU’s disclosure and structure do not relate specifically to specific check level data schemes as claimed.  SONG et al. (USPGPub No. 20180083651, Mar 22, 2018) teaches such check level data schemes at, e.g., Fig. 2 and paras. 33, 41, 77, as follows.
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Rejections - 35 USC ' 103

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
*	      Claims 1-14, 16-20 are  rejected under 35 U.S.C. 103 as obvious over D’ABREU (USPGPub No. 20130238955)  and SONG et al. (USPGPub No. 20180083651; Mar 22, 2018).

As per Claims 1, 16, 20, D’ABREU substantially discloses memory system –Claim 1 representative-comprising: a memory device including memory cells; and a controller configured to perform a write -e.g., D’ABREU at paras. 13-17_ operation, a read operation, and a check operation on the memory device, wherein during the check operation, the controller is further configured to control the memory device to read check data from -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells of the memory cells by using a check level, -e.g., D’ABREU at paras. 3, 20, 22_ compare the check data with monitored/original data stored in the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells to provide a -e.g., D’ABREU at paras. 3, 20, 22_ comparison result, and determine a -e.g., D’ABREU at paras. 19, 27_ reliability of the target memory cells or the check data based on the -e.g., D’ABREU at paras. 3, 20, 22_ comparison result, wherein the check level is different from an ordinary read level used upon performing the read -e.g., D’ABREU at paras. 13-17_ operation on the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells, e.g., D’ABREU at paras.: 0027] Each memory cell may be programmed to one of multiple predefined states. For example, a 3-bit cell may have a set of possible states "Er" (erase), "A", "B", "C", "D", "E", "F", and "G". Each of the predefined states may be mapped to a particular bit value. To illustrate, the memory cell 232 may store a bit value of "1 1 0" corresponding to state "A" and the memory cell 234 may store the bit value "0 0 1" corresponding to state "G". The bit value that corresponds to the determined MLC state is referred to as "hard bit(s)". Additional information that can be used to indicate a reliability of the reading of a memory cell is referred to as "soft bit(s)".
0041] The neighbor cells 250 may affect the data that corresponds to the state (e.g., the state "A"--a lower voltage state) stored in the specific cell 252. For example, a likelihood of erroneous data being stored in the specific cell 252 may be greater due to higher voltage states of the one or more of the neighbor cells 250 as compared to the lower voltage state stored in the specific cell 252. For example, as illustrated, because the memory cell 252 is surrounded by memory cells 256, 258, 262, 264, 266, 272, 274, and 276 (e.g., having states "F", "G", "F", "F", "G", "G", "G", "F", respectively--higher voltage states), it may be likely that the memory cell 252 was programmed to a lowest voltage state (e.g., state "Er") and has been disturbed to be in the state "A". If the one or more identified bits (e.g., a "0 1 1" value corresponding to the state "A") correspond to the disturb condition test pattern (e.g., a disturb condition test pattern corresponding to the states "F", "G", "F", "F", "G", "G", "G", "F" in the memory cells surrounding the memory cell 252), modified data may be generated by changing one or more of the identified bits (e.g., changing the "0 1 1" value corresponding to the state "A" to a "1 1 1" value corresponding to the state "Er"), and a second decode operation may be performed at the ECC hard bit decoder 128 of FIG. 1 using the modified data
0042] “In another implementation, the controller 106 may receive a data read request from the host device 130 of FIG. 1 and may initiate a read operation to read data from the memory 104. For example, the controller 106 may receive a data read request from the host device 130 to read data from the middle page 214 of the word line 202, and data from a memory cell, as well as the states of one or more neighbor memory cells, may be read from the memory 104 and provided by the controller 106 to the ECC hard bit decoder 128. For example, when the data read request includes a request for data stored at the memory cell 222, the controller 106 may also initiate reads of one or more neighbor cells whose state value may be correlated to a disturb condition and may be used in comparison to one or more of the disturb condition test patterns 280-284. For example, the controller 106 may also read state values of cells sharing the same bit line 207 as the memory cell 222, state values of cells sharing the same word line 202 as the memory cell 222, or any combination thereof.” 
Not specifically described in detail, though suggested at para. 42, in D’ABREU is the step whereby the expected level/data accessing routine may be implemented via check level/data accessing algorithm whereby check level/data are specifically generated. 
However Song et al., in an analogous art, discloses a“MEMORY DEVICE WITH ERROR CHECK FUNCTION OF MEMORY CELL ARRAY AND MEMORY MODULE INCLUDING THE SAME,” wherein such techniques are described {See Song et al., Id., Fig. 2 & paras.:” 0007] According to another aspect of an embodiment, a memory device includes one or more input/output pads, a memory cell array, a register, and a comparator. The one or more input/output pads receive target data or error check data from a host. The memory cell array stores the target data. The register stores the error check data. The comparator compares the target data read from the memory cell array to the error check data stored in the register. 

    PNG
    media_image1.png
    333
    556
    media_image1.png
    Greyscale

The comparison result of the comparator is output to the host through the one or more input/output pads under control of the host. 0033] Here, the normal data may mean data which are stored in the first memory devices 31_1 to 31_m transmitted from the host 20 or output from the first memory devices 31_1 to 31_m to the host 20. The metadata may mean data associated with the normal data stored in the first memory devices 31_1 to 31_m. For example, the metadata may include reliability information of the normal data. In more detail, the reliability information may include a result (e.g., parity bits) that is obtained by error correction operation. For example, the reliability information may include error-correcting code (ECC). [0041] According to an embodiment of the inventive concept, a ratio of the number of second memory devices to the number of first memory devices may be improved. The memory device according to an embodiment of the inventive concept may output, to the host 20, whether an error exists in internal memory cells, under control of the host 20. According to an embodiment of the inventive concept, the host 20 may check whether an error exists in data stored in first memory devices, by performing parity calculation by using data stored in second memory devices of the memory module 30. Afterwards, the host 20 may check whether an error exists in any memory device among the first and second memory devices of the memory module 30. Next, the host 20 may perform an error correction operation.
0077] In another embodiment, it is assumed that the host 20 transmits the error check command, any address, and the error check data to the memory device 300. The command decoder 370 may generate the error check control signal EC_CTRL by decoding the error check command. The register 320 may store the register data (i.e., the error check data) in response to the error check control signal EC_CTRL. The write multiplexer 350 may transmit the error check data to the write driver 390 in response to the error check control signal EC_CTRL. The write driver 390 may store the error check data in a memory cell corresponding to any address. The memory cell corresponding to any address may be selected by the row decoder 311 and the column decoder 312. After the error check data are stored in the memory cell corresponding to any address, the read amplifier 390 may read data stored in the memory cell. The comparator 330 may compare data from the read amplifier 390 to the error check data stored in the register 320 and may transmit the comparison result to the read multiplexer 340. The comparison result may be transmitted to the host 20 through the third buffer 363 and the DQ pad. That is, the host 20 may directly check whether an error exists in the memory cell corresponding to any address.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in D’ABREU by including therein a specific check level/data accessing technique as taught by Song et al., because such modification would provide the procedure disclosed in D’ABREU with an optimized and flexible data processing technique whereby “ The host 20 may transmit the error check command for any address to the memory device 200. Unlike that described with reference to FIG. 2, the host 20 may transmit error check data to the memory device 200 together with the error check command EC. In this case, the write multiplexer 250 may select the register data. That is, the error check data may be first stored in the register 220, and the register data may be transmitted to the write multiplexer 250. Accordingly, the host 20 may update or define the register data newly. Afterwards, the register data may be transferred to the comparator 230 and may be used to check whether an error exists in the memory cell array 210..” {See Song et al., para. 59.} “Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 
As per Claims:

2, D’ABREU/Song discloses  memory system of claim 1, wherein the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells store the original data and an error correction Also see, e.g., Song at paras. 33, 41-parity, and wherein the controller is configured to remove a -e.g., D’ABREU at paras. 16, 19-20: converting error data by modifying same_ portion corresponding to the error correction Also see, e.g., Song at paras. 33, 41-parity from the check data to generate second check data, and -e.g., D’ABREU at paras. 3, 20, 22_ compares the second check data with the original data. 
3, D’ABREU/SONG discloses  memory system of claim 2, wherein the controller is configured to not perform error correction decoding(-e.g., D’ABREU at para. 20: for uncorrectable data, no  decoding is performed on same: para. 0020] “In the event that the second decode operation at the ECC hard bit decoder 128 determines that the modified data 126 is uncorrectable, the controller 106 may be configured to read other data, such as the states of neighboring memory cells, the second data 112, the third data 114, or any combination thereof, and additional modified data 126 may be generated until an ECC decode operation is successful.”) on the check data. 4, D’ABREU/SONG discloses  memory system of claim 1, wherein during the check -e.g., D’ABREU at paras. 13-17_ operation, the controller is further configured to control the memory device to read first data from the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory 
5, D’ABREU/SONG discloses  memory system of claim 1, wherein the controller is configured to select the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells from the memory cells - Also see, e.g., Song at paras. 81,84: data updating time period_periodically and then perform the check -e.g., D’ABREU at paras. 13-17_ operation on the selected -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells. 
6, D’ABREU/SONG discloses  memory system of claim 1, wherein the controller is configured to select the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells from the memory cells at a specific time and then perform the check -e.g., D’ABREU at paras. 13-17_ operation on the selected -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells. 7, D’ABREU/SONG discloses  memory system of claim 1, wherein the controller is configured to select the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells from the memory cells at a - Also see, e.g., Song at paras. 81,84: data updating time period _random interval and then perform the check -e.g., D’ABREU at paras. 13-17_ operation on the selected target memory cells. 
8, D’ABREU/SONG discloses  memory system of claim 1, wherein after performing either of the write -e.g., D’ABREU at paras. 13-17_ operation and the read operation on memory cells selected from the memory cells, the controller is configured to specify the selected memory cells as the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells for the check operation. 9, D’ABREU/Song discloses  memory system of claim 1, wherein after performing either of the write -e.g., D’ABREU at paras. 13-17_ operation and the read operation on memory cells selected from the memory cells, the controller is configured to specify memory cells  adjacent to the selected memory cells as the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells for the check operation. 
10, D’ABREU/Song discloses  memory system of claim 1, wherein after performing either of the write -e.g., D’ABREU at paras. 13-17_ operation and the read operation on memory cells selected from the memory cells, the controller is configured to specify memory cells in a specific -e.g., D’ABREU at paras. 18, 20; region/area/neighborhood_ area including the selected memory cells as the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells for the check operation. 

11, D’ABREU/Song discloses  memory system of claim 1, wherein the controller is configured to specify the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells of the memory cells - Also see, e.g., Song at paras. 81,84: data updating time period_randomly for the check -e.g., D’ABREU at paras. 13-17_ operation. 
12, D’ABREU/Song discloses  memory system of claim 1, wherein the check level includes a first check level and a second check level, and the check data includes first check data and second check data, and wherein the controller is configured to read the first check data and the second check data from the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells by using the -e.g., D’ABREU at paras. 13-17_ operation on the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells, and by using the second check level that is higher than the ordinary read level. 13, D’ABREU/Song discloses  memory system of claim 12, wherein when one of a first difference between the first check data and the original data, and a second difference between the second check data and the original data, is greater than a threshold, the controller is configured to determine that the -e.g., D’ABREU at paras. 19, 27_ reliability of the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells or the check data stored in the target memory cells is low. 14, D’ABREU/Song discloses  memory system of claim 1, wherein the check level includes a first check level and a second check level, and the check data includes first check data and second check data, and wherein the controller is configured to read the first check data and the second check data from the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells by using the first check level that is lower than an ordinary read level used upon performing the read -e.g., D’ABREU at paras. 13-17_ operation on the -e.g., D’ABREU at paras. 12, 28: target/select_ target memory cells, and by using the second check level that is lower than the first check level. 17, D’ABREU/Song discloses  memory system of claim 16, wherein the controller is further configured to pair memory cells selected from the memory cells with the -e.g., D’ABREU at paras. 18, 20; monitored/disturbed region/area/neighborhood_ monitor memory cells; and perform a read -e.g., D’ABREU at paras. 13-17_ operation on the selected memory cells that is identical to [ the ] reading of the check data from the -e.g., D’ABREU at paras. 18, 20; monitored/disturbed region/area/neighborhood_ monitor memory cells paired with the selected memory cells. 18, D’ABREU/Song discloses  memory system of claim 17, wherein the controller is further configured to perform a -e.g., D’ABREU at para. 19: rewrite/overwrite_ rewrite operation on the -e.g., D’ABREU at paras. 18, 20; monitored/disturbed region/area/neighborhood_ monitor memory cells after performing the write operation on the selected memory cells. 19, D’ABREU/Song discloses  memory system of claim 16, wherein the controller is further configured to write predetermined -e.g., D’ABREU at paras. 13, 19, 27; test pattern_ pattern data in the -e.g., D’ABREU at paras. 18, 20; monitored/disturbed region/area/neighborhood_ monitor memory cells. 
                                   ****
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20180210786) discloses method for operating semiconductor memory device, same memory device made of “an error correction code (ECC) controller configured to perform an ECC encoding operation and an ECC decoding operation according to any one among a plurality of ECC levels based on a control signal; and a memory controller configured to control the test vector generator, the data discrepancy checker and the ECC controller, wherein the memory controller transmits the control signal corresponding to an error rate of the memory device to the ECC controller, based on the information signal generated by the data discrepancy checker…”  

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Search Forms
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Search Results
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Help
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

User Searches
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Preferences
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

eRed Folder
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Open New Text Window
Logout

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Freeform
Structured
Classification
Dictionary
Thesaurus
Foreign Images

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Hit List
Side-by-Side
Document Text
Images
Search History
Display Format
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

WEST
WEST Reference
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

News
What's New
FAQ
Comments

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Cases
Collections
Saved Searches

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Session
User Profile
Grid Settings

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale


Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112